           Case 7:20-mj-06464-UA Document 3 Filed 07/08/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                          United States District Courthouse
                                          300 Quarropas Street
                                          White Plains, New York 10601


                                          July 8, 2020

Hon. Judith C. McCarthy
United States Magistrate Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

      Re:   United States v. Robert Courtright,
            20 MJ 6464

Dear Judge McCarthy:

     The defendant in the above matter has been arrested.
Accordingly, the United States respectfully moves to unseal the
complaint in this matter.

                                       Respectfully submitted,

                                       AUDREY STRAUSS
                                       Acting United States Attorney


                                 By:   _/s/ Jim Ligtenberg_____________
                                        Jim Ligtenberg
                                        Assistant United States Attorney
                                       (914) 993-1953


SO ORDERED:



                             7-7-2020
______________________________
HON. Judith C. McCarthy
United States Magistrate Judge
